  

Case 1:18-cv-05912-JGK Document 52 Fj

   
 
 

USDC SDNY
DOCUMENT

FILED
UNITED STATES DISTRICT COURT ELECTRONICALLY

SOUTHERN DISTRICT OF NEW YORK DOC #: a7,
X DATE FILED: _? /(cul!

(| 8-<v- ox sir (Ten) (hv)

 

 

 

GINA WILLIAMS,
Plaintiff,
- against - ORDER

NEW YORK CITY HOUSING AUTHORITY,
et al.,

Defendants. ;
Xx

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.
This order resolves the issues raised by Plaintiff's July 29, 2019 letter (Dkt. 46)
and the parties’ joint letter dated August 20, 2019 (Dkt. 51).
1. The parties’ request to amend the scheduling deadlines is granted.
Accordingly, the new deadlines are as follows:
Completion of discovery: November 29, 2019
Completed briefing of dispositive motions: February 7, 2020
Pretrial Order, Motions in Limine: February 28, 2020
2. Plaintiff's request that the Court “inquire and supervise” regarding a conflict
of counsel that has arisen is denied as moot in light of defense counsel's application for
withdrawal of counsel as to Defendant Watkins.
3. With respect to Plaintiff's request to fila motion to amend her complaint: By
September 19, 2019, Plaintiff shall provide to Defendants a draft of her proposed
amended complaint (reflecting what the proposed changes are). By October 3, 2019,

Defendants shall notify Plaintiff whether Defendants consent to the amendments. The
Case 1:18-cv-05912-JGK Document 52 Filed 08/19/19 Page 2 of 2

parties shall than meet and confer. If any dispute remains, the parties may bring the issue

to the Court's attention.

SO ORDERED.

wf ee
-
ae

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

Dated: August 19, 2019
New York, New York

Mailed:
Gina Williams

146-17 182" Street
Springfield Gardens, NY 11413
